Citation Nr: 1021223	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to December 
1991.  

This matter comes before the Board of Veterans Appeals' 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In March 2009 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge (Videoconference hearing).  A 
transcript of the hearing is of record.

When the case was last before the Board in June 2009, the 
issue listed on the title page of this decision, as well as 
the issue of entitlement to service connection for residuals 
of electrical burns to the left hand and entitlement to 
nonservice-connected pension were remanded to the RO for 
additional development.  Thereafter, in a February 2010 
rating decision, service connection for scar, residuals of 
electrical burns on the palm of the left hand, was granted.  
Moreover, in a February 2010 supplemental statement of the 
case, it was found that the Veteran is entitled to 
nonservice-connected pension.  Therefore, these two issues 
have been granted and are no longer on appeal.  As such, the 
only issue currently before the Board is entitlement to 
service connection for hepatitis C.


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
hepatitis C.

2.  Cytomegalovirus (CMV) hepatitis was not present during 
service or for many years thereafter, and is not 
etiologically related to active service.






CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court held that upon receipt of an application 
for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

The Board notes that in letters dated in July 2005, September 
2005, June 2006, August 2009, and December 2009, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  
Additionally, the June 2006 and August 2009 notice letters 
informed the Veteran as to disability ratings and effective 
dates.

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
RO in February 2010, after proper VCAA notice was provided 
and after the Veteran had an opportunity to respond.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
VA examination reports, private medical evidence, and Social 
Security Administration disability benefits records.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its June 2009 remand.  Specifically, the 
Board remand directed the RO to, inter alia, provide the 
Veteran with corrective VA notice, obtain SSA records 
concerning the Veteran and treatment records for the 
disabilities at issue.  The Board remand further directed the 
RO to provide a VA examination to determine the nature and 
etiology of the Veteran's claimed hepatitis C.  The Board 
finds that the RO has complied with all remand instructions 
and that the VA examination report dated in January 2010 
substantially complies with the June 2009 remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Veterans Court requires a veteran to show 
"(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

On the occasion of the aforementioned hearing on appeal, the 
Veteran testified that he is entitled to service connection 
for hepatitis C because it was incurred during service.  The 
Veteran stated that he was not treated in service for 
symptomatology attributable to hepatitis C.  He further 
stated that he was first treated for hepatitis C in 2005.

The Veteran's service treatment records are negative for 
hepatitis C or any form of hepatitis.  There is also no 
evidence of abnormal liver tests or risk factors for 
hepatitis C.  

The post-service medical evidence shows that a June 2005 
private magnetic resonance imaging (MRI) report of the 
Veteran's abdomen revealed no evidence of liver mass or 
enlargement.  There was also no evidence of focal lesion or 
biliary dilation.  The impression was unremarkable study.  A 
June 2005 private medical record lab report from LabCorp 
shows that the Veteran was negative for hepatitis C, as well 
as for hepatitis A and B.  

A June 2005 private treatment record from Selma Doctors 
Clinic notes that the Veteran had signs of abnormal liver 
function.  However, the Veteran did not feel ill at all.  It 
was noted that the Veteran had hepatitis.  Another June 2005 
record from Selma Doctors Clinic notes that the Veteran had 
been to Iraq and was told that his blood work showed that his 
liver "was off."  He denied any signs of hepatitis such as 
loss of cigarette taste, appetite problems, nausea, or 
vomiting.  A July 2005 private treatment record from Selma 
Doctors Clinic notes that the Veteran reported a history of 
hepatitis.  On examination his eyes were jaundiced.  The 
impression was hepatitis, secondary to CMV.  

A September 2005 ultrasound of the Veteran's abdomen revealed 
normal liver.  A November 2005 VA treatment record states, 
"this [V]eteran does not have hepatitis C as evidence[d] by 
negative test results."  A December 2005 VA treatment record 
notes that hepatitis C test was negative.  

The report of a January 2010 VA examination notes that the 
claims file was reviewed.  The examiner summarized the 
Veteran's medical records, to include the Veteran's numerous 
negative hepatitis A, B, and C blood tests.  The examiner 
stated that the service treatment records do not show any 
reference to hepatitis C, abnormal liver findings, needle 
sticks with contaminated blood, or blood transfusions.  The 
examiner stated that the Veteran does not have HCV (hepatitis 
C virus) according to the lab work.  It was noted that the 
Veteran stated that a doctor told him that he had hepatitis C 
before he went into the military.  The examiner thought that 
it was either a false positive test or the Veteran's immune 
system fought off the virus.  Current laboratory tests 
revealed that the Veteran's hepatitis C virus antibody was 
nonreactive.  Additionally, hepatitis B surface antigen was 
nonreactive, hepatitis A antibody was nonreactive, and 
hepatitis B core antibody was nonreactive.  The examiner 
stated that there is no diagnosis of hepatitis C.  The 
examiner further stated that although a diagnosis of 
hepatitis was entered on a private medical record's problem 
list, the basis for this entry is not clear.  However, the 
examiner felt that it was based upon the Veteran's self-
reported medical history, because review of the records from 
the Veteran's private physician did not show any evidence of 
hepatitis C.  The examiner stated that the Veteran was noted 
to have elevated liver enzymes and high CMV, and according to 
the private physician, the Veteran was thought to have CMV 
hepatitis.  The examiner opined that there is no evidence to 
link CMV hepatitis to any service-related incident or to 
treatment.

Consequently, there is no finding of hepatitis C during the 
period of the claim.  The Board notes that, in the absence of 
proof of a current disability, there can be no valid claim 
for service connection.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  The requirement that a 
current disability be present is satisfied "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that 
claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Here, the February 2010 
VA examination report shows that the Veteran has never had 
hepatitis C confirmed by a laboratory test.  The only 
evidence of hepatitis C as a diagnosis is from the Veteran's 
self-reported history contained in a private medical record.  
There is a possibility that the Veteran had CMV hepatitis in 
July 2005, based upon elevated liver enzyme tests; however, 
there is no evidence of CMV hepatitis during service and the 
only medical opinion of record is against a finding that CMV 
hepatitis is etiologically related to active service.  
Notably, the February 2010 VA examiner stated that there is 
no basis on which to conclude that CMV hepatitis is 
etiologically related to active service.  

In sum, service connection for hepatitis C is not warranted 
because there is no diagnosis of hepatitis C at any point 
during the claim.  Service connection for CMV hepatitis is 
also not warranted because it was not present during service 
or until many years thereafter, and the only medical opinion 
of record is against the claim.  

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for hepatitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


